t c summary opinion united_states tax_court cynthia l edelen f k a cynthia l kratz petitioner v commissioner of internal revenue respondent docket nos 3870-02s 3871-02s filed date cynthia l edelen f k a cynthia l kratz pro_se frederick j lockhart jr for respondent powell special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should ' these cases were consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from whether petitioner individually or jointly with her current husband filed federal_income_tax returns for the years in issue unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue not be cited as authority respondent determined deficiencies and additions to tax in petitioner’s and federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure petitioner resided in evergreen colorado at the time the petitions were filed when these cases were called for trial petitioner orally moved to amend her petitions to raise the affirmative defense that the period of limitations had expired before the issuance of the notices of deficiency the court granted the motions on the agreement of the parties a partial trial was held in these cases on the issue whether petitioner and her current husband filed joint returns for the and taxable years if the court determines that joint returns were filed then respondent concedes that the period of limitations has expired and decisions will be entered that no deficiencies and additions to tax are due from petitioner if the court determines that returns were not filed then these cases will be restored to the general docket for further trial the period of limitations is an affirmative defense which must be pleaded and proved by the taxpayer 46_tc_764 20_tc_830 as pertinent here an assessment of taxes must be made within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 respondent issued notices of deficiency for petitioner’s and taxable years on date in order to prevail petitioner must establish that the and tax returns were filed before date see 67_tc_111 workman v commissioner tcmemo_1977_378 petitioner and her husband gary edelen mr edelen testified that they signed a stack of returns which included the and returns and delinquent and returns the stack of returns was mailed in one envelope via certified mail on date petitioner provided a receipt for certified mail bearing a u s postal service stamp dated date showing dollar_figure in postage paid on the other hand respondent’s certification of lack of record shows that respondent has not received federal_income_tax returns from petitioner for the taxable years through respondent’s certificate_of_official_record also indicates inter alia that petitioner’s joint income_tax return was filed and tax was assessed on date and that petitioner’s joint income_tax return was filed and tax was assessed on date q4e- the certified mail receipt is prima facie evidence that a document was mailed to respondent sec_301_7502-1 proceed admin regs petitioner however must still establish that the envelope for which she has the receipt included the and tax returns the testimony of petitioner and her husband is vague specifically neither could recall which tax years were included in the stack of returns signed and mailed on date on the other hand respondent’s records indicate that the tax_return was received around that time furthermore we are concerned about what appears to be an abnormal postage rate the copies of the and tax returns that petitioner recently produced weigh approximately ounces if we were to assume that returns for and were mailed at that time the postage would have been greater than that paid moreover we find it difficult to accept that if the returns were mailed together the return would have been duly received and processed but the and returns were not finally we note that for the taxable_year petitioner’s copy shows that there was an underpayment_of_tax and it would be reasonable to assume that she would have had some record of that payment in sum while petitioner may have thought that she and or her husband mailed the and at that time the postage rates were dollar_figure for oz dollar_figure for oz and dollar_figure for oz - returns we conclude that only the return was mailed on date we find that petitioner has not established that the period of limitations for assessing the tax_liabilities for and had expired prior to the mailing of the notices of deficiency for those years reviewed and adopted as the report of the small_tax_case division an appropriate order will be issued
